Judge JOHNSON
concurring.
I concur for the following reasons. Facts or circumstances connected in any way with the matter in issue or from which any inference of the disputed fact can be reasonably drawn should not be excluded from the consideration of the jury. Pettiford v. Mayo, *612117 N.C. 27, 23 S.E. 252 (1895); see also, Corum v. Comer, 256 N.C. 252, 123 S.E. 2d 473 (1962). It is not required that the evidence bear directly upon the question in issue; the evidence is competent and relevant if it is one of the circumstances surrounding the parties and necessary to be known to properly understand the conduct or motive of the parties or to weigh the reasonableness of their contentions. Jones v. Hester, 260 N.C. 264, 132 S.E. 2d 586 (1963).
In the case sub judice, the excluded evidence was calculated to enable the jury to properly understand the conduct of the parties and to weigh the reasonableness of their contentions. The circumstances surrounding the parties’ action regarding the leasing, possession and use of the 1978 Cadillac are so connected to the leasing, possession and use of the 1980 Cadillac, which was included in the severance agreement, that the jury should have been permitted to consider this evidence in arriving at its determination of the truth of the matter in dispute. Under the circumstances, I think the excluded evidence was relevant and material as bearing upon the credibility of the parties’ testimony and the reasonableness of their contentions as to the terms of the severance pay agreement.